Citation Nr: 0728224	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  97-00 482	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a non-displaced fracture of the left knee from April 19, 
1998.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1974 to June 1995.  This matter is before the Board 
of Veterans' Appeals (Board) on Reconsideration of a June 
2004 Board decision that, in pertinent part, denied a 
compensable rating for residuals of a left knee fracture 
prior to July 17, 2002, and remanded for further development 
the matter of entitlement to a rating in excess of 10 percent 
for residuals of a left knee fracture from that date.  In 
February 2007, the Reconsideration Panel of the Board issued 
a decision that denied a compensable rating for the residuals 
of the left knee fracture prior to April 19, 1998, and 
remanded for development and RO consideration the matter of 
entitlement to a rating in excess of 10 percent for residuals 
of a left knee fracture from April 19, 1998.  


FINDING OF FACT

It is not shown that at any time since April 19, 1998 the 
veteran's service-connected residuals of a left knee fracture 
have been manifested by compensable limitation of flexion or 
extension (even with factors such as pain and extended use 
considered), or by compensable subluxation or instability; 
what has been shown throughout is that he apparently has had 
arthritis of the knee with very slight (approximately 10 
degrees of motion lost) limitation of flexion or painful 
motion.  


CONCLUSION OF LAW

A rating in excess of 10 percent from April 19, 1998 is not 
warranted for the veteran's service-connected residuals of a 
left knee fracture.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
(Codes) 5257, 5260, 5261 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The impact of, and compliance with, the Veterans Claims 
Assistance Act of 2000 (VCAA) in this matter were discussed 
in detail in the Board's February 2007 decision and remand.   
Consequently, further discussion of the VCAA is not 
necessary, except to note that (per the February 2007 remand 
instructions) the RO readjudicated the matter at hand after 
apparently finding that further development was not 
necessary.  The Board agrees with the RO's assessment, as the 
veteran has neither identified any pertinent records that are 
outstanding, nor alleged that this disability has increased 
in severity since his last examination by VA, in December 
2006 (and it is neither shown, nor alleged, that that 
examination was inadequate). See 38 C.F.R. § 3.159(c).  

Factual Background

The veteran's service medical records show that he sustained 
a left knee injury playing football, including (by x-ray) a 
possible non-displaced fracture at the medial corner.  

On April 19, 1998 the veteran was seen in a hospital 
emergency room for left knee complaints.  On April 21, 1998 
follow-up, it was noted that there was no known injury.  The 
veteran reported that his emergency room visit was for pain 
and swelling in the left knee, and that there was an attempt 
to drain his left knee, but that no fluid was aspirated.  It 
was noted that he had recently been running.  Physical 
examination revealed a small effusion over the left knee, no 
obvious heat, and slight swelling.  The assessment included 
osteoarthritis.

In a letter dated on April 21, 1998, G.S.V., M.D. stated that 
the veteran had been advised to take 1 day of bed rest until 
his knee effusion improved.

On VA bones examination in July 2002, the veteran complained 
of bilateral knee pain with most of his pain in his right 
knee.  The knee pain usually flared up with cold or rainy 
weather.  He described the pain as a 
soreness/pressure/stiffness that was a 7 out of 10 on a pain 
scale and lasted approximately 2 days.  He occasionally used 
a walking cane to assist with ambulation when his knee pain 
flared up and reported impaired painful ambulation at times 
due to his knee condition.  The VA examiner reviewed the 
veteran's claims file and medical records.  Physical 
examination of the left knee found a negative McMurray test, 
and no deformity, redness, effusion, tenderness to palpation, 
or bony enlargement; deep tendon reflexes were 2+.  Range of 
motion testing showed flexion to 140 degrees, and extension 
to 0 degrees.  The veteran had a normal gait.  There was no 
evidence of a left knee fracture on x-ray.  The impressions 
included status-post fracture, chronic strain, and 
osteoarthritis of the left knee.  The examiner opined that 
residual pain caused mild functional impairment.

On VA joints examination in December 2004, the veteran 
complained that his left knee "snaps, cracks, and pops all 
the time."  The VA examiner reviewed the veteran's claims 
file, including his medical records and the Board's remand.  
The veteran experienced occasionally left knee pain with 
cold, damp weather or prolonged standing or walking.  He 
denied any weakness, swelling, instability or giving way, and 
locking but reported stiffness and occasional redness and 
heat.  He also reported some fatigability and lack of 
endurance "at the end of the day."  He experienced flare-
ups of left knee pain 3-4 times per month lasting for an hour 
and requiring that he restrictive his activities "and so he 
has mild limitation and functional impairment during flare-
ups."  The veteran was not working, so his left knee did not 
affect his job, but it mildly restricted his daily 
activities.  He was unable to run any more due to his left 
knee pain.  Physical examination of the left knee showed some 
tenderness on patellofemoral compression on deep palpation, 
no gait or functional limitations on standing and walking, 
and no callosities, breakdown, or unusual shoe wear pattern 
reflecting abnormal weightbearing.  There was crepitation on 
range of motion testing of the left knee, with flexion to 
about 130 degrees and extension normal limits.  Repetitive 
use of the left knee did not lead to increased pain, fatigue, 
lack of endurance, or weakness, and did not decrease range of 
motion by any significant degree.  The examiner stated that 
"there was not less or more movement than normal" of the 
left knee.  There were no weakened movement or excess 
fatigability, incoordination, impaired ability to execute 
skilled movements, or atrophy of disuse.  The assessment was 
degenerative joint disease of the left knee with mild 
limitation in function due to pain.  
Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

The veteran's service-connected residuals of non-displaced 
fracture of the left knee are rated 10 percent under 
38 C.F.R. § 4.71a, Code 5257, effective from April 19, 1998.  
Significantly, because osteoarthritis has been diagnosed, the 
left knee fracture residuals may be rated under Codes 5260, 
5261 (for limitation of flexion or extension) or under Code 
5003 (for arthritis with less than compensable limitation of 
motion/painful motion).  [Other codes for rating knee 
disability, 5256 (for ankylosis), 5258 (dislocated semilunar 
cartilage), 5259 (semilunar cartilage removal), 5262 
(impairment of tibia and fibula), and 5263 (genu recurvatum) 
do not apply as the pathology/status required for those 
ratings is not shown.]   

Code 5257 (for other impairment of the knee) provides that 
recurrent subluxation or instability is rated 30 percent, if 
severe; 20 percent, if moderate; and 10 percent, if slight.  
38 C.F.R. § 4.71a.

Code 5260 (for limitation of knee flexion) provides a 30 
percent rating where flexion is limited to 15 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 10 
percent rating where flexion is limited to 45 degrees; and a 
0 percent rating where flexion is limited to 60 degrees.  38 
C.F.R. § 4.71a.

Code 5261 (for limitation of knee extension) provides a 50 
percent rating where limited to 45 degrees; 40 percent where 
limited to 30 degrees; 30 percent where limited to 20 
degrees; 20 percent where limited to 15 degrees; 10 percent 
where limited to 10 degrees; and 0 percent where limited to 5 
degrees.  38 C.F.R. § 4.71a.

Under Code 5003 (for degenerative arthritis established by x-
ray findings), when limitation of motion of the specific 
joint involved is noncompensable under the appropriate code, 
a 10 percent rating is for application for each major 
joint/group of minor joints affected by limitation of motion, 
to be combined, not added, under Code 5003.  38 C.F.R. 
§ 4.71a.

In every instance where the schedule does not provide a 0 
percent rating for a diagnostic code, a 0 percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, VA's General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Codes 5003 (or 5260, 
5261) and 5257 because the arthritis (with limitation of 
motion/painful motion) would be considered an additional 
disability warranting a separate rating (even if the 
limitation of motion is not compensable).  See VAOPGCPREC 23-
97 (1997); VAOPGCPREC 9-98 (1998).  Finally, separate ratings 
under Codes 5260 (for limitation of flexion) and 5261 (for 
limitation of extension) may be assigned for disability of 
the same joint.  See VAOPGCPREC 9- 2004 (2004).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Where (as here) the appeal arises from the initial rating 
assigned with the award of service connection, the severity 
of the disability at issue during the entire period from the 
grant of service connection to the present time is to be 
considered.  Separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where after careful 
consideration of all assembled data there is a reasonable 
doubt regarding the degree of disability (or any other point) 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102.  

Analysis

The veteran's service-connected left knee disability is (from 
April 19, 1998) rated 10 percent under Code 5257, which 
pertains to other knee disability manifested by subluxation 
or instability.  The specific knee disability that is service 
connected is residuals of a non-displaced fracture.  The 
residuals currently shown consist essentially of arthritis 
with slight (10 degree) limitation of motion/painful motion.  

The competent (medical) evidence of record, which consists 
essentially of treatment records beginning on April 19, 1998 
and reports of VA examinations in July 2002 and December 2004 
does not include an x-ray report specifically listing 
arthritis as a finding.  Osteoarthritis, however, is 
consistently given as a diagnosis for the left knee 
disability; it is assumed that the various treatment 
providers and examiners would not have listed a diagnosis of 
osteoarthritis if it were not shown.  What is not shown by 
competent evidence is that at any time since April 19, 1998 
the service connected left knee disability has been 
manifested by subluxation or instability.  Presumably the RO 
has rated the left knee disability under Code 5257 by 
analogy, because there is slight knee impairment.  See 
38 C.F.R. § 4.20.  

Because the disability at issue involves pathology that is 
listed in the Rating Schedule, rating by analogy is not 
necessary (or appropriate).  Specifically, the service 
connected left knee disability, residuals of a non-displaced 
fracture, includes degenerative arthritis, which is rated 
under Code 5003 (and pursuant to Code 5003, under the codes 
pertaining to limitation of knee motion, i.e., Codes, 5260, 
5261).  The record does not include any clinical report 
showing that left knee motion was less than extension to 0 
degrees and flexion to130 degrees.  Consequently, a 
compensable rating under Code 5260 or Code 5261 is not 
warranted.  This leaves Code 5003 as the only diagnostic code 
under which a schedular compensable rating may be warranted 
for the left knee disability.  As Code 5003 provides for only 
a 10 percent (and no higher) rating for degenerative 
arthritis of a single major joint (the knee), a schedular 
rating in excess of 10 percent is not warranted for the 
veteran's service connected left knee disability.   

The veteran's continuing complaints of left knee pain appear 
to be the basis for the 10 percent rating assigned for his 
left knee non-displaced fracture residuals. Notably, in 
April 1998, he was seen in an emergency room for complaints 
of left knee pain and swelling.  The record as a whole, 
however, is against a finding that the veteran has further 
limitation of left knee motion or other function due to pain 
or flare-ups of pain, nor is there medical evidence of such 
secondary symptoms as fatigability, weakness, or 
incoordination resulting in additional limitation of motion 
that might warrant the assignment of a schedular rating in 
excess of 10 percent for the left knee disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, July 
2002 VA examination found only mild limitation in function 
due to pain; and December 2004 VA examination found mild 
limitation and functional impairment during flare-ups.  
Although the veteran reportedly has had to restrict more 
strenuous activity, such as running, examination (December 
2004) did not reveal callosities, breakdown, or unusual wear 
pattern indicating abnormal weightbearing; and the examiner 
noted that repetitive use did not increase symptoms such as 
pain, weakness, incoordination, etc.  

The veteran has not specifically alleged that referral for 
extrascheular is warranted. See 38 C.F.R. § 3.321(b)(1).  The 
Board has considered whether such matter is raised by the 
record.  Significantly, the veteran reported in December 2004 
that he resigned from his last job because of budget cuts, 
and was in the process of looking for a new job.  Thus marked 
interference with employment due to the left knee disability 
is not shown.  The record does not show any postservice 
periods of hospitalization for the left knee disability (the 
veteran was seen in an emergency room for acute complaints in 
1998).  Consequently, frequent hospitalization for left knee 
disability is not shown.  Accordingly, the competent evidence 
of record does not present "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedular standards", and referral for 
extraschedular consideration is not  warranted.  38 C.F.R. 
§ 3.321.  

Finally, the Board has also considered whether a "staged" 
rating in excess of 10 percent for the left knee disability 
is warranted for any period of time under appeal.  See 
Fenderson, 12 Vet. App. 119.  It is not shown that at any 
time since April 19, 1998 symptoms of the veteran's service 
connected left knee disability were of sufficient gravity to 
warrant a rating in excess of 10 percent; hence, an 
additional "staged" rating is not warranted.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  The preponderance of 
the evidence, however, is against the veteran's claim, and 
the doctrine of resolving reasonable doubt in a claimant's 
favor does not apply.  


ORDER

A rating in excess of 10 percent for residuals of a non-
displaced fracture of the left knee from April 19, 1998 is 
denied.



_________________________________       
______________________________
	JAMES L. MARCH                               WAYNE 
M. BRAEUER
	Veterans Law Judge                                  
Veterans Law Judge
	               Board of Veterans' Appeals                      
Board of Veterans' Appeals


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


